Title: To George Washington from Thomas Jefferson, 3 September 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond Sep. 3. 1780.
                        
                        As I know the anxieties you must have felt since the late misfortune to the South, and our latter accounts
                            have not been quite so unfavorable as the first, I take the liberty of inclosing you a state of this unlucky affair
                            extracted from letters from General Gates, Genl Stevens, & Govr Nash, and taken as to some circumstances from an
                            officer who was in the action. another army is collecting. this amounted on the 23d Ult. to between four & five
                            thousand men consisting of about 500 Maryland regulars, a few of Harrison’s artillery & Porterfeild’s corps,
                            Armand’s legion, such of the fugitive militia as had been reclaimed, and about 3000 N. Carolina militia newly embodied. we
                            are told they will increase these to 8000. our new recruits will rendezvous in this state between the 10th & 25th
                            inst. we are calling out 2000 militia who I think however will not be got to Hillsborough till the 25th of October. about
                            350 regulars marched from Chesterfeild a week ago; 50 march tomorrow and there will be 100, or 150 more from that post
                            when they can be cleared of the hospital. this is as good a view as I can give you of the force we are endeavoring to
                            collect. but they are unarmed. almost the whole small arms seem to have been lost in the late rout. there are here on
                            their way Southward 3000 stand of arms sent by Congress, and we have a few still remaining in our magazine. I have written
                            pressingly, as the subject well deserves, to Congress, to send us immediate supplies, and to think of forming a magazine
                            here that in case of another disaster we may not be left without all means of opposition.
                        I inclosed to your Excellency some time ago a resolution of assembly instructing us to send a quantity of
                            tobo to N. York for the relief of our officers there, and asking the favor of you to obtain permission. having received
                            no answer I fear my letter or your answer has miscarried. I therefore now take the liberty of repeating my application to
                            you. I have the honor to be with the most profound respect & esteem Your Excellency’s most obedt & most
                            humble servt
                        
                            Th: Jefferson
                        
                     Enclosure
                                                
                            Intelligence from South Carolina
                            A narrative of the late disaster in South Carolina
                            collected from the most authoritative Accts
                            which have been Received.
                            On the 13th of August Genl Gates with the Maryland line the Artillery and North Carolina Militia arrived
                                at Ridgeley thirteen miles from Cambden and took post there and was the Next day joind by Genl Stevens with Seven
                                hundred of the Virginia Militia; Col. Sumpter was then at the Waxsaws with four hundred South Carolina Militia, and
                                had on the Sunday before killed and taken near three hundred of the enemy who were posted at the hanging rock. this
                                and Other strokes on thier advanced post Occasioned their Calling in all thier out post to Cambden the 15th at day
                                light Genl Gates reinforced Col. Sumpter with three hundred North Carolina Militia one hundred of the Maryland line
                                and two three pounders. Col. Sumpter took possession of all the passes on the Wateree from Elkins’s ford to whiticars
                                farm five Miles below Campden at one of these he Supprised the enemy’s guard killed Seven and took about thirty a mong
                                which was Colo. Cary their Commanding officer with thirty eight waggons loaded with Corn Rum &c. also a Number
                                of horses; and afterwards on the Same day he took about Seventy prisoners, British, Six waggons, baggage
                                &c.—on their way from Ninety Six. at ten OClock Genl Gates’s Army marched intending to take post on an
                                advantageous Situation where was a deep Creek in front about Seven miles from Cambden, the heavy baggage being ordered
                                to proceed by the waxaw road; the March was in the following order. Col. Armond’s legion in front Supported on both
                                flanks by Colo. Porterfield Commanding officer of Virginia Regulars and the light infantry of the Militia, the
                                advanced guard of infantry, the Maryland line with their Artillery in front of the brigades the N.C. Militia, the
                                Virga Militia the Artillery &c. & the rear guard between 12 & 1 oClock after marching About
                                Five Miles they Met with the enemy, Under the Command of Lord Cornwallis who had marched out from Cambden about Nine
                                OClock of the Same Night intending to Attack our Camp by supprise about day break. this Meeting was equally unexpected
                                on both Sides and Occationed a halt Of both Armies. the enemy’s Cavalry then charged Colo. Armonds legion which was
                                well Supported on the flanks by Col. Porterfield’s Corps who repulsed the assailants but Unfortunately Col.
                                Porterfield himself had his leg broke in the first fire the enemy’s infantry then advancing with a heavy fire. the
                                troops in front gave way to the front of the 1st Maryland brigade and a Confusion ensued which took Some time to
                                regulate—at length the Army was ranged in line of battle in the following order, Genl Gist’s brigade on the Right
                                with his Right close to a swamp the N.C. Militia in Close Order two deep in the Centre, and the Virginia Militia in
                                like order with the light infantry and Porterfield’s Corps on the left, the Artillery divided to the brigades and the
                                first Maryland brigade as a Corps de reserve and to Cover the Cannon in the road at a proper distance in the rear.
                                Col. Armonds Corps was ordered to the left to Support the left flank & Oppose the enemy’s Cavalry their
                                infantry from a defect in Numbers were only a Single file five feet apart in this Situation they remained till day
                                break of the 16th when our troops advanced in a line a few hundred yards. the enemy attacked and drove in our light
                                party in front: and after the first fire charged the militia with bayonets where upon the whole gave way except Col.
                                Dixon’s Regiment of N.C. Militia, & their cavalry continuing to harrass the rear Such was the panic diffused through
                                the whole that the utmost and unremitting exertions of the Generals Gates Stevens Caswell and Others assisted by a
                                Number of Officers to rally them even in Small parties, at the Several advantageous posts at which it was Occasionally
                                attempted, proved ineffectual. they ran like a torrent and bore all before them. this Shamefull
                                desertion of the Militia gave the enemy an opportunity of bending their whole force against the
                                Maryland Troops and Dixons Regiment of N.C. Militia, the Conflict was obstinate and bloody and lasted fifteen Minutes,
                                Dixons Militia Standing firm with their regular brethren & pushing bayonets to the last Superior bravery was
                                at length Obliged to give way to Superior Numbers, and this gallant Corps Compelled to retreat from the ground. They
                                were then furisly charged by a party of British horse (thier Numbers Not known) whom they
                                Compleatly Vanquished, insomuch that not more than two of the party are said to have got off. these brave men suffered
                                greatly, having lost as is believed one half of their number, & to their immortal honour made their retreat
                                good. the waggons were some distance behind. the Waggoners cut loose the horses on which they were, the flying militia
                                the rest, & left the waggons. how many they were is not yet known nor what numbers of them were lost. An
                                account of no light authority sais they were all taken to the number of 400; an officer in the engagement sais that
                                not more than 20 were taken; that the enemy never pursued so far as to the place where the waggons were posted; that
                                the cavalry indeed did pursue beyond them, but as the waggons stood without horses, they were unable to carry them
                                off: and that teams were afterwards collected at Charlotte which were sent and brought them away safely. We lost 8
                                pieces of cannon, all the ammunition which was with the army, tents, baggage, military chests papers and nearly the
                                whole muskets which were in the hands of the militia who basely threw them away. the numbers of the enemy are not
                                certainly known; prisoners say they were 3500 regulars; Colo. Sumpter’s intelligence on the 15th made them 1200
                                regulars 1000 militia & a reinforcement of 500 regulars on their way, but whether these had joined or not is
                                unknown. it is believed their loss was full 500 killed & wounded. they retreated immediately to campden; but
                                sent a party of horse against Colo. Sumpter, who after he had withdrawn up the Wateree 40 miles came on him by
                                surprize, cut him off from his arms which they took retook the prisoners waggons & other things he had
                                captured. few of his men were lost as they flew to the woods. Generals Gates, Gist, Smallwood, Huger, Stevens, Butler
                                and Gregory are Safe. Generals DeKalb & Rutherford are missing, the latter a prisoner certainly, the former a
                                prisoner and some accounts say mortally wounded, others that he is unhurt. Colo. Porterfield an inestimable Officer,
                                is said, we fear too truly to be dead of his wounds. about one third of his corps wast lost—On this defeat the
                                yeomanry of N. Carolina imediately turned out unsollicited. An army is collecting which when our last advices came
                                away, viz. August 23d already consisted of between four & 5000 men.

                        
                        
                    